Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/9/2020. The instant application has claims 1-18, 20 pending. The system/device  for conducting experiments on computer network based on authorized access. There a total of 19 claims.

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 

The applicant amendments to claims and argument relating to supervisor to dynamically manage or define access to data stored is not taught by Freudiger nor Cohen. 

The examiner respectfully disagrees. Cohen discloses an user being part of the experiment being presented with the results and further also discloses the range of users being configured for ongoing experiments see Par. 0058 & Par. 0052. This range of users is directed by the supervisor who provides guidance on who gets to participate 
The applicant argument relating to selecting users to add and remove from group is not persuasive.

Cohen discloses the selecting of users based on meeting the criteria for experiments see Par. 0033-0034 & Par. 0054.
Drawings

The drawings(Fig. 2)  are objected to under 37 CFR 1.83(a) because they fail to show steps 1-7 as commonly recited within the box as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “restricted access memory module” , “ instruction receiving module”, “ execution module”, “communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “first module”  and “ scheduler module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




	The Diebold Nixdorf v. ITC case illustrates the black box implementation of the structure is not sufficient to overcome the 35 USC §112(f). The case involved an cheque standby unit being understood to be not sufficiently described to have structure in the disclosure and a black box disclosure of this unit in the drawings was deemed insufficient.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 7-8, 9-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites using an computer to perform computer experiments based on collection of data to produce an numerical result, it can performed by an human and using an generic computer-server-network architecture. Thus, the claims recited are merely an generic computer implementation of human activity without “significantly more” steps. 

The limitation of produce an numerical result using computer for conducting experiments, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “server prevents…restricting access ” in the context of this claim encompasses the user manually not publishing the result on server or deleting the numerical result after computer performs the experiment. Similarly, the limitation of list of executable instructions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the restricting access to numerical result and calculating numerical result steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of conducting computer experiments using an server) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

The examiner adds that even with the amendments the claims is still abstract idea, as the including an providing restricted access to numerical values for authorized users can be implemented by an human without the computer, and the generic computer merely provides an context for an abstract idea. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18,20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent  9973503 (reference application). Although the claims at issue are not identical, they are not patentably 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
	
US App # 16/308160
US Patent 9973503
Comments
1. A data network-connected server for conducting cornputer-executable experiments, the server comprising: a restricted access memory module on which said experiment is based.

a user to access the server and for setting up, on the server, a given 
configuration for conducting a computer-executable experiment;  wherein the 
given configuration comprises at least an executable instruction and a 
parameter or input data;  an execution unit for executing, on the server, the 
computer-executable experiment with the given configuration so to produce a 
numerical result;  a certification unit for certifying, on the server, the 
numerical result so to produce a certified result;  and an identifier 
generation unit for generating, on the server, a certification identifier of 
the certified result;  and the server further comprising a second module for 
authorizing a reviewer for: providing the server with the certification 
identifier;  and requesting and/or accessing, on the server, the certified 
numerical result on the basis of the provided certification identifier;  
wherein the certification unit is configured, on the server, to make at least 
one of the numerical result and the given configuration unmodifiable;  wherein 

certification unit and the identifier generation unit comprises at least one of 
a hardware component with a processor and a server-executable instruction 
resident on a non-transitory server-readable storage medium. 





	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2008/0104167 to Cohen in view of US Patent Pub to 2016/0352693 to Freudiger.

Regarding Claim  1, 20,  Cohen discloses a data network-connected server for conducting computer-executable experiments, the server comprising: a restricted access memory module 



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Cohen  invention of running content usage experiments on client computers to include restricting access to certain users in order to provide privacy of the user content as taught in Freudiger see Fig. 5 & Par. 0066.
	

Regarding Claim  3. Cohen does not disclose the restricting access to numerical values. However, Freudiger discloses  The server according to claim 2

  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Cohen  invention of running content usage experiments on client computers to include restricting access to certain users in 


Regarding Claim  4. Cohen discloses  The server according to claim 3, the server 

Regarding Claim    5. Cohen discloses  The server according to 

Regarding Claim   6. Cohen discloses  The server according to claim 5, the server (-141fY') being configured to dynamically allocate computational resources for executing the list of executable instructions, wherein an amount of allocated computational resources is determined from the provided credential(Par. 0051, the client ID and UID is used for content and user match).  

Regarding Claim  7. Cohen does not disclose the numerically un-identifiable value. However, Freudiger discloses  The server according to 

  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Cohen  invention of running content usage experiments on client computers to include restricting access to certain users in order to provide privacy of the user content as taught in Freudiger see Fig. 5 & Par. 0066.


Regarding Claim  8, Cohen does not disclose the mathematical operation. However, Freudiger discloses  The server according to 

  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Cohen  invention of running content usage experiments on client computers to include mathematical operation in order to provide privacy of the user content as taught in Freudiger see Fig. 5 & Par. 0066.


numerical values to which the client device and/or the user have no access, so as to produce a numerical result(Par. 0061-0062, participating user perform the experiments & Par. 0055); the client device being configured to allow the user to share the list of executable instructions or one list of said plurality of lists of instructions, and/or the numerical result or one numerical result of said plurality of numerical results within a group of selected users(Par. 0031, the group of test subjects are offered same content based on predetermined criteria age, income & Par. 0033-0034 & Par. 0054).    

Cohen does not disclose the restricting access to numerical values. However, Freudiger discloses the client device (Fig. 2 item 34, 35 & Par. 0032, the encrypted value of aggregated result only viewable by client and user with key & Par. 0066-0067); and wherein the list of executable instructions comprises at least a mathematical or logical operation executable on at least one of the numerical (Fig. 2 item 34, 35 & Par. 0032, the encrypted value of aggregated result only viewable by client and user with key & Par. 0066-0067).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Cohen  invention of running content usage experiments on client computers to include restricting access to certain users in order to provide privacy of the user content as taught in Freudiger see Fig. 5 & Par. 0066.


Regarding Claim  10. Cohen discloses  The client device 

Regarding Claim  11. Cohen discloses  The client device 



Regarding Claim  13. Cohen does not disclose the resticing access. However, Freudiger discloses The client device (Fig. 2 item 34, 35 & Par. 0032, the encrypted value of aggregated result only viewable by client and user with key & Par. 0066-0067).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Cohen  invention of running content usage experiments on client computers to include restricting access to certain users in order to provide privacy of the user content as taught in Freudiger see Fig. 5 & Par. 0066.
  

Regarding Claim  14. Cohen discloses  The client device 

Regarding Claim  16. Cohen discloses  The client device 

Regarding Claim  17. Cohen discloses  The client device 

Regarding Claim  18. Cohen discloses  The client device .  

	Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov